Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 6, 2016

                                      No. 04-16-00313-CV

  Sergio ALANIS, Sr., Maria Guadalupe Alanis, Susie Alanis, Sergio Alanis, Jr., and Alonzo
                                        Alanis,
                                      Appellants

                                                v.

                      Jesus Maria ALVAREZ and Alvarez & Associates,
                                       Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-00-328
                        Honorable Federico Hinojosa, Judge Presiding


                                         ORDER
        The appellees’ brief was originally due to be filed on July 29, 2016. The appellees’ first
motion for extension of time was granted, extending the deadline for filing the brief to August
29, 2016. Neither the brief nor a motion for an additional extension of time has been filed. It is
therefore ORDERED that appellees’ brief be filed by September 16, 2016. If the appellees’ brief
is not filed by September 16, 2016, the case will be set “at issue” and will be submitted without
an appellees’ brief.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court